[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              September 27, 2007
                               No. 07-11809                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 06-00157-CR-ORL-22DAB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

LESLIE MARIE GREEN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                            (September 27, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Daniel N. Broderson, appointed counsel for Leslie Marie Green, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no issues of arguable merit, counsel’s motion to withdraw is GRANTED and

Green’s conviction and sentence are AFFIRMED.




                                          2